Gilbert, J.
The verdict is supported by evidence. The charges of the court, and the failure to give certain specific charges, of which complaint is made, when considered in connection with the entire charge show no cause for the grant of a new trial.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.

Complaint for land. Before Judge Hodges. Hart superior court. February 38, 1919.
A. S. Shelton, J. D. Matheson, and R. B. Russell, for plaintiff in error.
J. A. McDuff, J. B. McCurry, and J. H. & Emmett Skelton, contra.